DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celik et al (US 2004/0256603).
Regarding claim 1, Celik discloses a multilayer electronic component (MLCC [0003]), comprising: a body including a dielectric layer (body of dielectric ceramic matrix [0004]) and an internal electrode alternately stacked therein in a stacking direction (internal electrode alternatively laminated on each other [0004]); and an external electrode disposed on the body (this is considered an inherent trait of an MLCC as it is known in the art the MLCCs include external electrodes in order to function [0003]) and connected to the internal electrode (this is considered an inherent trait of an MLCC as it is known in the art the MLCCs include external electrodes connected to the internal electrodes in order to function [0003]), wherein the internal electrode includes 94.0 to 99.6 wt% of Ni and 0.4 to 6.0 wt% of Cu (Table 1 Run E; 95.1% NI and 0.8 % Cu which teaches the claim limitations).
Regarding claim 8, Celik, as modified by KONOUE, further teaches that the Ni and Cu are included in the internal electrode in a form of a Ni-Cu alloy ([0034]).  
Regarding claim 9, Celik, as modified by KONOUE, further teaches that the internal electrode is made of a Ni-Cu alloy ([0034]).  
Regarding claim 12, Celik, as modified by KONOUE, further teaches that the internal electrode is made of a conductive paste which includes Ni-Cu alloy powder and does not include ceramic (Table 1, no ceramics included).  
Regarding claim 13, Celik, as modified by KONOUE, further teaches that the body includes first and second internal electrodes alternately stacked with the dielectric layer interposed therebetween (internal electrode alternatively laminated on each other with dielectric [0004]).

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (US 2013/0141835).
Regarding claim 25, Hwang teaches a multilayer electronic component (Fig. 1, 100), comprising: a body (Fig. 1, 110) including a dielectric layer (Fig. 2, 111) and an internal electrode (Fig. 2, 131/132) alternately stacked therein in a stacking direction (Fig. 2, up and down); and an external electrode (Fig. 2, 121/122) disposed on the body and connected to the internal electrode (Fig. 2), wherein the internal electrode includes, as main conductive elements thereof, 94.0 to 99.6 wt% of Ni and 0.4 to 6.0 wt% of Cu (80-99.98% Ni and 0.01-10% Cu [0015]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 14, 19-20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al (US 2004/0256603) in view of KONOUE et al (JP 2005044819A).
Regarding claim 6, Celik fails to teach that a deviation between an amount of Cu at a 1/2 point of the internal electrode in the stacking direction and an amount of Cu at a 1/8 point of the internal electrode in the stacking direction is 0.1wt% or lower.  
KONOUE teaches that a deviation between an amount of Cu at a 1/2 point of the internal electrode in the stacking direction and an amount of Cu at a 1/8 point of the internal electrode in the stacking direction is 0.1wt% or lower (uniform distribution of conductive particles would result in the same % at all levels [0038] Cu can be one of these particles [0048]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KONOUE to the invention of Celik, in order to promote electrode continuity and distribution (KONOUE [0038-0039]). 
Regarding claim 14, Celik discloses a multilayer electronic component (MLCC [0003]), comprising: a body including a dielectric layer (body of dielectric ceramic matrix [0004]) and an internal electrode alternately stacked therein in a stacking direction (internal electrode alternatively laminated on each other [0004]); and an external electrode disposed on the body and connected to the internal electrode (this is considered an inherent trait of an MLCC as it is known in the art the MLCCs include external electrodes in order to function [0003]), 3Application No.: 16/902,762 wherein the internal electrode includes 94.0 to 99.6 wt% of Ni and 0.4 to 6.0 wt% of Cu (Table 1 Run E; 95.1% NI and 0.8 % Cu which teaches the claim limitations).
Celik fails to teach that wherein Cu is uniformly distributed in the internal electrode.  
KONOUE teaches that wherein Cu is uniformly distributed in the internal electrode (uniform distribution of conductive particles would result in the same % at all levels [0038] Cu can be one of these particles [0048]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KONOUE to the invention of Celik, in order to promote electrode continuity and distribution (KONOUE [0038-0039]).
Regarding claim 19, Celik, as modified by KONOUE, further teaches that the Ni and Cu are included in the internal electrode in a form of a Ni-Cu alloy ([0034]).  
Regarding claim 20, Celik, as modified by KONOUE, further teaches that the internal electrode is made of a Ni-Cu alloy ([0034]).  
Regarding claim 23, Celik, as modified by KONOUE, further teaches that the internal electrode is made of a conductive paste which includes Ni-Cu alloy powder and does not include ceramic (Table 1, no ceramics included).  
Regarding claim 24, Celik, as modified by KONOUE, further teaches that the body includes first and second internal electrodes alternately stacked with the dielectric layer interposed therebetween (internal electrode alternatively laminated on each other with dielectric [0004]).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al (US 2004/0256603) in view of Kasuya et al (US 2009/0067117).
Regarding claim 2, Celik fails to fully teach the claim limitations. 
Kasuya teaches that the external electrode (Fig. 1, 5/6/7) is connected to the internal electrode (Fig. 1, 4) in a length direction (Fig. 1, left to right) of the body perpendicular to the stacking direction (Fig. 1, up and down).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Kasuya to the invention of Celik, in order to construct the devices using known designs in the art to meet user needs based on known design possibilities, as external electrodes connected in internal electrodes extending in the length direction is a known design for multilayer capacitors.
Regarding claim 3, Celik, as modified by Kasuya, further teaches that the internal electrode includes one or more electrode portions (Kasuya Fig. 4, L1/L2/L3/L4) spaced apart from each other in a cross-sectional view of the body in parallel with the length and stacking directions (Kasuya Fig. 4).  
Regarding claim 4, Celik, as modified by Kasuya, further teaches that when a ratio of a total length of the one or more electrode portions in the length direction to an overall length of the internal electrode in the length direction is defined DB1/ 114463231.1as an internal electrode connectivity, the internal electrode connectivity of the multilayer electronic component is 90% or higher (Kasuya Table 2, continuity of internal electrode over 90% in sample 11 and 14).  
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al (US 2004/0256603) in view of KONOUE et al (JP 2005044819A) and further view of Kasuya et al (US 2009/0067117).
Regarding claim 15, Celik fails to fully teach the claim limitations. 
Kasuya teaches that the external electrode (Fig. 1, 5/6/7) is connected to the internal electrode (Fig. 1, 4) in a length direction (Fig. 1, left to right) of the body perpendicular to the stacking direction (Fig. 1, up and down).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Kasuya to the invention of Celik, in order to construct the devices using known designs in the art to meet user needs based on known design possibilities, as external electrodes connected in internal electrodes extending in the length direction is a known design for multilayer capacitors.
Regarding claim 16, Celik, as modified by KONOUE and Kasuya, further teaches that the internal electrode includes one or more electrode portions (Kasuya Fig. 4, L1/L2/L3/L4) spaced apart from each other in a cross-sectional view of the body in parallel with the length and stacking directions (Kasuya Fig. 4).  
Regarding claim 17, Celik, as modified by KONOUE and  Kasuya, further teaches that when a ratio of a total length of the one or more electrode portions in the length direction to an overall length of the internal electrode in the length direction is defined DB1/ 114463231.1as an internal electrode connectivity, the internal electrode connectivity of the multilayer electronic component is 90% or higher (Kasuya Table 2, continuity of internal electrode over 90% in sample 11 and 14).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al (US 2004/0256603) in view of LEE et al (US 2015/0380159).
Regarding claim 5, Celik fails to fully teach the claim limitations. 
LEE teaches that an electrode thickness deviation of the internal electrode is 15% or lower (Table 1, multiple examples of difference % under 15).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Celik, in order to promote long term reliability and keep the BVD high. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al (US 2004/0256603) in view of KONOUE et al (JP 2005044819A) and further view of LEE et al (US 2015/0380159).
 Regarding claim 18, Celik fails to fully teach the claim limitations. 
LEE teaches that an electrode thickness deviation of the internal electrode is 15% or lower (Table 1, multiple examples of difference % under 15).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Celik, in order to promote long term reliability and keep the BVD high. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al (US 2004/0256603) in view of Umeda et al (US 2005/0088803).
Regarding claim 10, Celik fails to teach the claim limitations.
Umeda teaches that a thickness of the internal electrode in the stacking direction is 0.41 µm or less ([0045]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Umeda to the invention of Celik, in order to construct the devices using known designs in the art to meet user needs based on known design possibilities, as internal electrodes with a thickness of 0.41 µm or less is a known internal electrode thickness for Multilayer capacitors.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al (US 2004/0256603) in view of KONOUE et al (JP 2005044819A) and further view of Umeda et al (US 2005/0088803).

Regarding claim 21, Celik fails to teach the claim limitations.
Umeda teaches that a thickness of the internal electrode in the stacking direction is 0.41 µm or less ([0045]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Umeda to the invention of Celik, in order to construct the devices using known designs in the art to meet user needs based on known design possibilities, as internal electrodes with a thickness of 0.41 µm or less is a known internal electrode thickness for Multilayer capacitors.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al (US 2004/0256603) in view of Kasuya et al (US 2009/0067117) and further view of Umeda et al (US 2005/0088803).
Regarding claim 11, Celik, as modified by Kasuya, fail to teach the claim limitations.
Umeda teaches that a length of the multilayer electronic component in the length direction is 0. 4mm or less ([0024]), and a width of the multilayer electronic component in a width direction perpendicular to the length and stacking directions is 0.2mm or less ([0024]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Umeda to the invention of Celik, in order to construct the devices using known designs in the art to meet user needs based on known design possibilities, as 0.4mm x 0.2mm is a known size for Multilayer capacitors.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al (US 2004/0256603) in view of KONOUE et al (JP 2005044819A) and further view of Kasuya et al (US 2009/0067117) and Umeda et al (US 2005/0088803).

Regarding claim 22, Celik, as modified by KOUNE and Kasuya, fail to teach the claim limitations.
Umeda teaches that a length of the multilayer electronic component in the length direction is 0. 4mm or less ([0024]), and a width of the multilayer electronic component in a width direction perpendicular to the length and stacking directions is 0.2mm or less ([0024]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Umeda to the invention of Celik, in order to construct the devices using known designs in the art to meet user needs based on known design possibilities, as 0.4mm x 0.2mm is a known size for Multilayer capacitors.

Additional Relevant Prior Art:
MAKINO (US 2019/0267189) teaches relevant art in Fig. 3-8D.
Kim et al (US 2013/0286539) teaches relevant art in [0092].

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. Regarding applicants’ arguments that the desired starting composition of the internal electrodes would not lead to the same finished composition the examiner notes that as shown by Hwang, the claimed range of composition is a known range (Hwang  [0015]) and therefore would be taught by the desired ranges of Celik. 
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848